Citation Nr: 0210162	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-02 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.

(Additional issues of entitlement to service connection for a 
back disorder, and entitlement to higher ratings for left 
shoulder, left knee, and left ankle disorders, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO decision which 
partly denied service connection for a right knee disorder 
and a back disorder.  The February 1999 RO decision also 
granted service connection and a 0 percent rating for 
residuals of left shoulder strain, granted service connection 
and a 10 percent rating for left knee tendinitis, and granted 
service connection and a 10 percent rating for left ankle 
tendinitis; the veteran appealed for higher ratings for all 
three of these conditions.  In April 2000, the RO granted an 
increased rating from 0 to 10 percent for the service-
connected left shoulder condition. 

The April 2000 decision also denied service connection for 
headaches, and denied entitlement to a total disability 
rating based on individual unemployability.  A timely 
substantive appeal was not received regarding these two 
issues, and thus they are not properly before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§ 20.200 (2001). 

The present Board decision addresses the issue of service 
connection for a right knee disorder.  The Board is 
undertaking additional development on the issues of service 
connection for a back disorder, and entitlement to higher 
ratings for left shoulder, left knee, and left ankle 
disorders, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  After giving the 
notice, obtaining additional evidence, and reviewing any 
response you may submit, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

The veteran's current right knee disorder, diagnosed as 
tendinitis, began after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991 &. Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate her claim for service 
connection for a right knee disorder.  Pertinent medical 
records have been obtained, and the veteran has been provided 
with VA examination.  The Board finds that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
the related companion VA regulation, have been satisfied as 
to this issue.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The veteran served on active duty from January 1995 to March 
1997.  Her service medical records show treatment for left 
knee and left ankle pain, but show no right knee problem.  
The veteran's service separation examination, performed in 
December 1996, noted a history of recurrent left shoulder and 
left ankle pain.  The veteran gave a history of wearing 
elastic knee and ankle braces.  In complete absence of any 
in-service complaints or findings of a right knee disorder, 
this statement appears to refer to braces on the veteran's 
left knee and left ankle.  During a February 2000 VA physical 
examination, the veteran indicated that she was given braces 
for her left knee and left ankle in service, without any 
reference to a right knee brace.

Following the veteran's separation from service, the first 
reference to a right knee disorder does not occur until her 
claim for service connection is filed in August 1998, 17 
months after active duty.  A VA examination for joints, 
conducted in October 1998, noted her complaints of tendinitis 
of the knees.  The veteran attributed this condition to 
marching in the service.  Physical examination of the right 
knee revealed a range of motion from 0 to 95 degrees, tight 
knee joint, and a freely movable patella.  X-ray examination 
of the right knee was normal.  The report concluded, in part, 
with a diagnosis of right knee tendinitis.

The evidence shows that the veteran's right knee disorder, 
diagnosed as tendinitis, was not present during service or 
for more than a year later, and the medical evidence does not 
link it to service.  Despite the veteran's contentions that 
her current right knee disorder is related to service, as a 
layman she has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current right knee disorder began after her active 
duty and was not caused by any incident of service; this 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for a right knee disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

